Tilson, Judge:
This appeal was submitted for decision upon the following stipulation:
It is stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the merchandise described on the invoice covered by the reappraisement specified above as silk squares with or without other qualifying words consists of silk fabrics exported from England.
2. That the market value or price at the time of exportation of the merchandise involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England for home consumption, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for Shipment to the United States, is the appraised value less the amount added under duress, and that there was no higher export value for the merchandise.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable foreign value of the merchandise covered by this appeal to be the value found by the appraiser, less any amount added by the importer under duress. ■ Judgment will be rendered accordingly. • '